Exhibit 10.36

U.S. HOME SYSTEMS, INC.

2951 KINWEST PARKWAY

IRVING, TEXAS 75063

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

This Amended and Restated Non-Employee Director Compensation Plan (“Amended
Plan”) was approved and adopted by the Compensation Committee and Board of
Directors of U.S. Home Systems, Inc. (the “Company”) on August 9, 2011. The
Amended Plan shall be effective on January 1, 2012 (the “Effective Date”). Until
the Effective Date the initial Non-Employee Director Compensation Plan which was
effective on January 1, 2004 shall remain applicable for the compensation to be
paid to non-employee directors of the Company.

On the Effective Date of the Amended Plan the payment of compensation to the
Company’s non-employee directors shall be as follows:

 

•  

Each non-employee director will receive an annual retainer of $18,000.

 

•  

Chairman of the Audit Committee will receive an additional annual retainer of
$6,000.

 

•  

Each director will be required to receive at least $5,000 of his annual retainer
of $18,000 in the form of shares of the Company’s common stock to be issued
under the Company’s 2004 Restricted Stock Plan (“Restricted Stock Awards”). The
$5,000 of Restricted Stock Awards shall be issued to each non-employee director
on the first business day of each January, beginning January 2012. The per share
price of the Restricted Stock Awards shall be determined based on the closing
sales price of the Company’s common stock on such date as quoted by the Nasdaq
Global Market System.

 

•  

Each director, at his option, may receive Restricted Stock Awards in lieu of a
portion or all of the remaining cash compensation. If a director elects to
receive Restricted Stock Awards in lieu of cash, the Company will issue to the
director Restricted Stock Awards with a fair market value equal to the amount of
cash compensation that the director elected to receive in Restricted Stock
Awards plus additional Restricted Stock Awards equal to 25% of the amount of the
initial cash compensation that the director elected to receive in Restricted
Stock Awards. By way of example, if a director elects to receive all of his
annual cash compensation ($13,000) in the form of Restricted Stock Awards, the
Company will issue to the director Restricted Stock Awards equal to $13,000 fair
market value plus additional Restricted Stock Awards equal in fair market value
to $3,250. This provision will also apply to the additional $6,000 compensation
to be received by the Audit Committee Chairman. The per share price of the
Restricted Stock Awards shall be determined based on the closing sales price of
the Company’s common stock on the grant date as quoted by the Nasdaq Global
Market System.

 

Exhibit 10.36 – Page 1



--------------------------------------------------------------------------------

•  

The Restricted Stock Awards issued under the Amended Plan shall be issued fully
vested and with no restrictions except for restrictions specified under the 2004
Restricted Stock Plan (“2004 Plan”) and subject to applicable state and federal
securities laws for the issuance of securities.

 

•  

Twenty-five percent (25%) of the cash portion ($13,000 or $19,000 for Audit
Committee Chairman) of the annual compensation (or the issuance of Restricted
Stock Awards in lieu of the cash compensation) shall be paid to the director on
the last business day of each calendar quarter.

 

•  

The annual compensation is payment for each director’s attendance of up to eight
meetings per year, including board and committee meetings. For each meeting
attended by the directors over the annual eight meetings, the directors will
each be paid an additional $500.

 

•  

Directors will be reimbursed for expenses relating to attendance of meetings.

 

•  

At the annual meeting of shareholders each non-employee director who is elected
to the Board of Directors of the Company shall be granted on such date fully
vested stock options under the Company’s 2010 Equity Incentive Plan to purchase
2,000 shares of the Company’s common stock at the closing sales price of the
Company’s common stock as quoted on the Nasdaq Global Market System. The stock
options shall be granted with such other terms and conditions as determined by
the Company’s Compensation Committee.

APPROVED on August 9, 2011.

 

/s/ Don Buchholz Don Buchholz Chairman of the Compensation Committee

 

/s/ Murray H. Gross Murray H. Gross Chairman of the Board of Directors

 

Exhibit 10.36 – Page 2